Case: 20-40796      Document: 00516190977         Page: 1     Date Filed: 02/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  February 3, 2022
                                  No. 20-40796                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jaythan Trevonne Phillips,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 5:20-CR-586-2


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Jaythan Trevonne Phillips appeals his bench-trial conviction on two
   counts of forcibly resisting a federal officer, a violation of 18 U.S.C.
   § 111(a)(1). Phillips argues that the evidence was not sufficient to support his
   convictions because it did not show that he forcibly resisted the two Customs


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40796      Document: 00516190977          Page: 2   Date Filed: 02/03/2022




                                    No. 20-40796


   and Border Protection officers who extracted him from a vehicle. Phillips
   concedes that he failed to follow commands for him to exit the vehicle in
   which he was seated but contends that he did so passively.
          Federal law punishes anyone who “forcibly assaults, resists, opposes,
   impedes, intimidates, or interferes with [a federal officer] while engaged in
   or on account of the performance of official duties.” See § 111(a)(1). The
   trial evidence showed that the two officers had to forcibly remove Phillips
   from the vehicle. It also showed that Phillips struggled against the officers
   and tried to pull his body back into the vehicle. Viewing that evidence in the
   light most favorable to the Government and deferring to the district court’s
   reasonable inferences, there was substantial evidence to support the district
   court’s conclusion beyond a reasonable doubt that Phillips intended to and
   did use force to resist the two officers involved here. See United States v.
   Tovar, 719 F.3d 376, 388 (5th Cir. 2013); United States v. Williams, 602 F.3d
   313, 314, 318 (5th Cir. 2010); United States v. Rosas-Fuentes, 970 F.2d 1379,
   1381 (5th Cir. 1992); § 111(a)(1).
          AFFIRMED.




                                         2